Citation Nr: 0728566	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

1.  Entitlement to service connection for a claimed bilateral 
hip disorder.  

2.  Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in June 2007.  

The matters on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran and his representative asserted at the June 2007 
Board hearing that the post-service medical records were 
missing from the record.  These reportedly include records 
from Brooklyn VA Medical Center (VAMC) from 1978 and records 
at the National Personnel Records Center.  

The veteran also testified that he currently received Social 
Security Disability from the Social Security Administration 
(SSA).  Where there is actual notice to VA that the veteran 
is receiving disability benefits from the SSA, VA has the 
duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including administrative decisions and 
the medical records relied upon 
concerning that claim.  

4.  The RO should request any post-
service medical records from the Brooklyn 
VAMC, as well as, any records at the 
National Personnel Records Center.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


